TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 6, 2017



                                     NO. 03-14-00397-CV


        Appellant, American Multi-Cinema, Inc.// Cross-Appellants, Glenn Hegar,
               Comptroller of Public Accounts of the State of Texas; and
                   Ken Paxton, Attorney General of the State of Texas

                                               v.

    Appellees, Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
          Ken Paxton, Attorney General of the State of Texas// Cross-Appellee,
                             American Multi-Cinema, Inc.




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           AFFIRMED IN PART; REVERSED AND RENDERED IN PART
        ON MOTION FOR REHEARING – OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 16, 2014. The Court’s

opinion and judgment dated April 30, 2015, are withdrawn, and we deny appellees

cross-appellants’ motion for rehearing. Having reviewed the record and the parties’ arguments,

the Court holds that there was reversible error in the trial court’s judgment. The Court reverses

the portion of the trial court’s judgment that pertains to phase two of the trial and renders

judgment that American Multi-Cinema, Inc. is entitled to a refund in the amount of $579,656 for

report year 2008 and $591,293 for report year 2009, plus appropriate penalty and interest. The
Court affirms the remainder of the trial court’s judgment. Each party shall bear their own costs

relating to this appeal, both in this Court and in the court below.